Mr. Justice Walker : I fully concur in all that is said in reference to the constitutional power of the. town to vote the subscriptions; but, inasmuch as the present holders of the bonds are not parties to the bill, and as they have a direct interest in the tax sought to be enjoined, I think the decree of the court below should be affirmed for the want of parties. I therefore refrain from the expression of any opinion as to the regularity or validity of the election, or the issue of the bonds, and think the decree should be affirmed.